DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT - Corrected
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for claims 14-21 was given in an interview with Christopher Cronin on March 31, 2021. 
Authorization for the examiner’s amendment for claim 24 was given in an interview with Christopher Cronin on April 16, 2021.
The claims in the application have been amended as discussed below.
14.  A process for  manufacturing a glass fiber product in which molten glass is converted into a glass fiber product, said process comprising the steps of: 
producing molten glass in a melting furnace heated by combustion of a fuel with a rich oxidizer having an oxygen content of 80 vol% to 100 vol%, with generation of heat and flue gases, said generated flue gases being discharged from the melting furnace at a temperature between 1000°C and 1600°C; 
heating air by heat exchange with the discharged flue gases in a primary heat exchanger to produce hot air, the hot air being at a temperature between 500°C and 800°C; and
before the rich oxidizer and the fuel are combusted, preheating the rich oxidizer and/or the fuel by heat exchange with the hot air in a secondary heat exchanger to correspondingly the moderated air being at a temperature between 200°C and 500°C, the molten glass being converted into a glass fiber product by: 
spinning the molten glass into at least one stream;
attenuation of the at least one stream into one or more filaments; 
collecting the filament or filaments; 
optionally sizing the filament or filaments upstream of their collection; 
optionally applying adhesive to the filament or filaments before or after their collection, followed by a drying of the applied adhesive using a drying agent; 
optionally crosslinking dried adhesive-treated collective filament or filaments and; 
optionally texturing the filament or filaments or strands containing them, 
wherein: the moderated air resulting from the secondary heat exchanger is employed during conversion of the molten glass into the glass fiber product in at least one of the following stages: 
during the attenuation of the at least one stream in the form of one or more attenuation gas currents, 
during the sizing of the filament or filaments upstream of their collection in the form of a spraying agent for a sizing agent, 
during application of adhesive to the filament or filaments before or after their collection in the form of a spraying agent for an adhesive binder, during the drying of the filament or filaments by using the moderated air as the drying agent, and during the texturing 
16.  The process of claim 14, wherein the moderated air resulting from the secondary heat exchanger is used during the attenuation of the at least one stream in the form of one or more attenuation gas currents.
17.  The process of claim 16, wherein the attenuation is a flame attenuation using an attenuation flame generated by combustion of a fuel with the moderated air resulting from the secondary heat exchanger.
18.  The process of claim 16, wherein the attenuation is a gas attenuation using an attenuation gas jet generated by combustion of a fuel with the moderated air resulting from the secondary heat exchanger.
19.  The process of claim 18, wherein the attenuation is a centrifugal attenuation followed by a gas attenuation with an attenuation gas jet generated by combustion of a fuel with the moderated air resulting from the secondary heat exchanger.
21.  A plant comprising a glass melting furnace and a conversion unit for conversion of molten glass into a glass fiber product, comprising: 
a melting furnace comprising a molten glass outlet, an outlet for flue gases and at least one burner for combustion of a gaseous fuel with a rich oxidizer having an oxygen content of 80 vol% to 100 vol%; 
a conversion unit comprising: 

an attenuation device adapted and configured for attenuation of the at least one stream resulting from the bushing into one or more filaments;Reply dated February 22, 2021 
In response to Office Action dated September 22, 2020a collector adapted and configured for collecting of the filament or filaments resulting from the attenuation device; 
optionally, one or more of a sizer adapted and configured for sizing of the filament or filaments upstream of the collector; 
optionally, a dryer adapted and configured for drying of the filament or filaments upstream of the collector; 
optionally, an adhesive applicator adapted and configured for application of adhesive to the filament or filaments, the adhesive being a binder, wherein when the 
optionally, a crosslinking chamber that is adapted and configured for crosslinking of the adhesive-treated collected filament or filaments, wherein when the 
optionally, a texturing chamber adapted and configured for texturing of the filament or filaments or of strands containing it; 
, thereby obtaining hot air, the hot air at a temperature between 500°C and 800°C; and 
a secondary heat exchanger adapted and configured to preheat the rich oxidizer and/or the gaseous fuel by heat exchange between the hot air and the corresponding rich oxidizer and/or gaseous fuel prior to combustion of the rich oxidizer and the fuel at the at least one burner to produce moderated air, that is obtained from the hot [[airk]]air and also preheated rich oxidizer and/or preheated gaseous fuel, the primary heat exchanger being fluidically connected to melting furnace and the secondary heat exchanger connected to a source or sources of the rich oxidizer and gaseous fuel, the moderated air being obtained from a moderated air outlet of the  secondary heat exchanger; 
wherein the moderated air is used in one or more of: 
the attenuation device in which case the moderated air is combusted in an attenuation flame or is instead used as an attenuation gas current; 
the sizer in which case the moderated air is used as a spraying agent for a sizing agent; 
the dryer in which case the moderated air is used as a drying agent in contact with the filament or filaments after application of the adhesive to the filament or filaments by the 
the adhesive applicator in which case the moderated air is used as a spraying agent for the binder; and

24.  The plant of claim [[22]]21, wherein the attenuation device comprises an attenuation burner fluidically connected to the moderated air outlet for the preparation of an attenuation gas current or for combustion of a fuel with the moderated air resulting from the secondary exchanger at the attenuation burner.
Allowable Subject Matter
Claims 14, 16-21, 23-26 is/are allowed.
The following is an examiner’s statement of reasons for allowance are discussed below.
Regarding claims 14 and 16-20, the prior art fails to disclose or suggest the process of claim 14 comprising the claimed steps of producing molten glass, heating air by heat exchange with discharged flue gases in a primary heat exchanger to produce hot air (500-800 degrees C), and preheating the rich oxidizer and/or the fuel by heat exchange with the hot air in a secondary heat exchanger to correspondingly produce preheated rich oxidizer and/or preheated fuel and also moderated air that is obtained from the hot air, the moderated air being between 200 degrees C and 500 degrees C, and the molten glass being converted in a glass fiber product by the claimed steps wherein the moderated air resulting from the secondary heat exchanger is employed during the conversion in at least one of the claimed stages.
Regarding claims 21 and 23-26, the prior art fails to disclose or suggest the claimed apparatus (i.e. plant) with the claimed melting furnace and the claimed conversion unit combined with the claimed primary heat exchanger adapted and configured to heat air by heat exchange between air and the flue gases discharged from the melting furnace, thereby obtaining hot air, the hot air being at a temperature between 500 degrees C and 800 degrees C and the claimed secondary heat exchanger configured to preheat the rich oxidizer and/or gaseous fuel prior to combustion of the rich oxidizer and the fuel at the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741